 



CONSULTING AGREEMENT

 

This Agreement (“Agreement”) is made and entered into this 16 day of November,
2016 and effective as of November 16, 2016 (“Effective Date”), by and between
EverythingAmped, Inc. (“Company”), having its principal place of business at 75
Broadway – Suite 202, San Francisco, CA 94111and Mark Corrao (“Consultant”)
having his principal address at 156 Marisa Circle, Staten Island, NY 10309
(collectively the “Parties”).

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Company and Consultant covenant and
agree as follows:

 

  1. Services & Payment. Consultant agrees to provide consulting services for
the Company as follows: Acting as the Company’s Chief Financial Officer
(“Services”). Consultant shall report to the Company’s CEO. Company shall pay
Consultant at the rate of $500 per month until the Company raises $1,000,000
through a public or private capital raise and thereafter $3,500 per month for
Services (payable on the first of each month). Consultant shall be paid a gross
amount, and shall be responsible for reporting all of his income as a
contractor. The Company shall report all gross proceeds paid to him to the
Internal Revenue Service on Form 1099, and Consultant shall not be subject to
withholding etc. All reasonable travel expenses approved in advance by the
Company’s CEO shall be reimbursed within 30 days of expenditure.         2. Term
and Termination. This Agreement shall commence on November 16, 2016, and shall
terminate on November 15, 2017, unless renewed by the parties in writing prior
to the termination date. No later than January 1, 2017, this Agreement shall be
replaced with an executive employment agreement for Consultant making him an
employee of the Company.         3. Relationship of the Parties. Notwithstanding
any provision hereof, for all purposes of this Agreement each party shall be and
act as an independent contractor and not as partner, joint venture, or agent of
the other and shall not bind nor attempt to bind the other to any contract.
Consultant is an independent contractor and is solely responsible for all taxes,
withholdings, and other statutory or contractual obligations of any sort,
including, but not limited to, workers’ compensation insurance. Consultant
understands that he shall not be eligible to participate in the Company’s health
benefit plans nor shall he be entitled to any vacation or compensation in lieu
thereof.         4. Performance of Services. The Consultant shall supervise the
performance of the Services and shall be entitled to control the manner and
means by which the Services are performed, subject to the terms of this
Agreement and any specifications, schedules or plans approved by Company.      
  5. Materials. Consultant shall provide any materials, including but not
limited to personal computers, telecommunications equipment, etc. as shall be
required to perform the Services, except that Consultant may retain use of the
personal computer previously provided to him by the Company. Any equipment or
materials furnished by Company shall remain the sole property of Company.      
  6. Confidential Information. Consultant agrees that all inventions and all
other business, technical and financial information Consultant develops, learns
or obtains during the period over which he is or is supposed to be providing the
Services that relate to Company or the business or demonstrably anticipated
business of Company in connection with the Services or that are received by or
for Company in confidence, constitute “Confidential Information.” Consultant
will hold in confidence and not disclose without prior written consent or,
except in performing the Services, use any Confidential Information. However,
Consultant shall not be obligated under this paragraph with respect to
information Consultant can document is or become readily publicly available
without restriction through no fault of Consultant. Upon termination and as
otherwise requested by Company, Consultant will promptly return to Company all
items and copies containing or embodying Confidential Information, except that
Consultant may keep its personal copies of its compensation records and this
Agreement. Consultant agrees not to disclose or disseminate the Confidential
Information for a period of three (3) years from the date of disclosure of the
Confidential Information.

 



   

  

 



   7. Warranties and Acknowledgement. Consultant will not engage in any conduct
which will infringe on any copyright, trademark, service mark, trade name,
patent, trade secret or other intellectual property or proprietary right or
right of publicity or privacy, or libel, slander, defame or disparage, any third
party (“Third Party Claims”), or create risk of liability for Company with
respect to any Third Party Claims.         8. Survival. Because any breach of
Section 6 will cause irreparable harm to Company for which damages would not be
an adequate remedy, Company reserves the right to seek injunctive relief with
respect thereto in addition to any and all other remedies available in equity or
at law. In any action or proceeding to enforce any rights under this Agreement,
the prevailing Party shall be entitled to recover costs and reasonable
attorney’s fees. The obligations set forth in Section 6 of this Agreement shall
survive termination or expiration of this Agreement. Company may communicate
Consultant’s obligations under this Agreement to any other (or potential)
Company or employer of Consultant.         9. Miscellaneous. The failure of
either party to enforce its rights under this Agreement at any time for any
period shall not be construed as a waiver of such rights. No changes or
modifications or waivers to this Agreement will be effective unless in writing
and signed by both parties. In the event that any provision of this Agreement
shall be determined to be illegal or unenforceable, that provision will be
limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and enforceable. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware without regard to the conflicts of law’s provisions thereof. In any
action or proceeding to enforce rights under this Agreement, the prevailing
party will be entitled to recover costs and attorney’s fees. Headings herein are
for convenience of reference only and shall in no way affect interpretation of
the Agreement.

 

AGREED AND ACCEPTED:

 

Company:

 

EVERYTHINGAMPED, INC.

 

/s/ David Boulette

 





 

Consultant:

 

/s/ Mark Corrao

 





Mark Corrao

 



   

  

  

 

 



 